 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   GREAT NORTHERN INSURANCE                            Case No.: 17cv2493-L-LL
     COMPANY,
12
                                        Plaintiff,       ORDER GRANTING PLAINTIFF'S
13                                                       MOTION FOR PARTIAL
     v.                                                  SUMMARY JUDGMENT
14
     WAUSAU UNDERWRITERS
15
     INSURANCE COMPANY, et al.,
16                                   Defendants.
17
18         In this action alleging insurance breach of contract, Plaintiff filed a motion for
19   partial summary judgment on the issue of duty to defend. Defendants opposed, and
20   Plaintiff replied. The Court decides the matter on the papers submitted and without oral
21   argument. See Civ. L. R. 7.1(d.1). For the reasons stated below, Plaintiff's motion is
22   granted.
23   I.    BACKGROUND
24         This action arises from a State court construction defect lawsuit styled Lake Park
25   Condominium Association, Inc. v. Nu Flow America, Inc., et al., where the plaintiff
26   ("Lake Park") alleged that the defendant ("Nu Flow") was negligent and used defective
27   products on a plumbing project at Lake Park condominiums. Nu Flow filed a cross-claim
28   against Reliance Worldwide Corporation, Inc. ("Reliance"), one of the manufacturers of

                                                     1
                                                                                      17cv2493-L-LL
 1   the allegedly defective products. Reliance tendered the lawsuit to its insurers, Plaintiff
 2   and Defendants herein. Plaintiff funded the defense of Reliance and paid $ 1 million
 3   toward the settlement of the construction defect lawsuit. Defendants denied coverage and
 4   defense. Reliance assigned to Plaintiff its claims against Defendants, and Plaintiff filed
 5   this action. Plaintiff seeks damages and declaratory relief based on breach of duty to
 6   indemnify, breach of duty to defend, breach of the implied covenant of good faith and
 7   fair dealing, and equitable contribution. The Court has subject matter jurisdiction under
 8   28 U.S.C. §1332.
 9   II.   DISCUSSION
10         Pending before the Court is Plaintiff's motion for partial summary judgment
11   regarding duty to defend. Federal Rule of Civil Procedure 56 empowers the Court to
12   enter summary judgment on factually unsupported claims or defenses, or parts thereof,
13   and thereby "secure the just, speedy and inexpensive determination of every action."
14   Celotex Corp. v. Catrett, 477 U.S. 317, 325, 327 (1986). Summary judgment or
15   adjudication of issues is appropriate if depositions, answers to interrogatories, and
16   admissions on file, together with the affidavits, if any, show there is no genuine dispute
17   as to any material fact and the moving party is entitled to judgment as a matter of law.
18   Fed. R. Civ. P. 56(a), (c)(1).
19         A party seeking summary judgment bears the initial burden of establishing the
20   absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving party
21   can satisfy this burden in two ways: (1) by presenting evidence that negates an essential
22   element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving party
23   failed to make a showing sufficient to establish an element essential to that party’s case
24   on which that party will bear the burden of proof at trial. Id. at 322-23.
25         If the moving party meets this initial burden, the nonmoving party cannot defeat
26   summary judgment merely by demonstrating “that there is some metaphysical doubt as to
27   the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
28   (1986); Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995) (“The

                                                   2
                                                                                      17cv2493-L-LL
 1   mere existence of a scintilla of evidence in support of the nonmoving party’s position is
 2   not sufficient.”) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).
 3   Rather, the nonmoving party must “go beyond the pleadings” and by “the depositions,
 4   answers to interrogatories, and admissions on file,” designate “specific facts showing that
 5   there is a genuine issue for trial.’” Celotex, 477 U.S. at 324 (quoting Fed. R. Civ. P.
 6   56(e)).
 7         Credibility determinations, the weighing of the evidence, and the drawing of
           legitimate inferences from the facts are jury functions, not those of a judge
 8
           . . .. The evidence of the non-movant is to be believed, and all justifiable
 9         inferences are to be drawn in [its] favor.
10
11   Anderson, 477 U.S. at 255.
12         Plaintiff, standing in the shoes of Reliance, the insured, contends it is entitled to
13   summary adjudication of the issue that Defendants had a duty to defend Reliance in the
14   construction defect lawsuit. State law applies to substantive issues in this diversity
15   action. See Intri-Plex Techs., Inc. v. Crest Gr., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007);
16   Erie R. Co. v. Tompkins, 304 U.S. 64 (1938). The parties agree that California law
17   applies, rather than the law of Georgia, in which Reliance principally resides. (Opp'n
18   (doc. no. 12) at 13.)1 Under California law,
19         Determination of the duty to defend depends, in the first instance, on a
           comparison between the allegations of the complaint and the terms of the
20
           policy. But the duty also exists where extrinsic facts known to the insurer
21         suggest that the claim may be covered. Moreover, that the precise causes of
           action pled by the third-party complaint may fall outside policy coverage
22
           does not excuse the duty to defend where, under the facts alleged,
23         reasonably inferable, or otherwise known, the complaint could fairly be
           amended to state a covered liability.
24
25   Scottsdale Ins. Co. v. MV Transportation, 36 Cal. 4th 643, 654 (2005) (citations omitted).
26
27
     1
          Page references are assigned by the Court's Electronic Case Filing and Case
28   Management System.
                                                    3
                                                                                       17cv2493-L-LL
 1         The duty to defend is excused only where “the third party complaint can by no
 2   conceivable theory raise a single issue which could bring it within the policy coverage.
 3   N. Am. Bldg. Maint., Inc. v. Fireman's Fund Ins. Co., 137 Cal. App. 4th 627, 640 (2006)
 4   (quoting Montrose Chem. Corp. v. Super. Ct. (Can. Universal Ins. Co., Inc.), 6 Cal. 4th
 5   287, 300 (1993)) (internal quotation marks and brackets omitted). The duty is also
 6   excused if extrinsic facts exclude the possibility of coverage, "where the extrinsic facts
 7   eliminate the potential for coverage, . . . even when the bare allegations in the complaint
 8   suggest potential liability." Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 19 (1995).
 9         "While the duty to defend is broad, it is not unlimited; it is measured by the nature
10   and kinds of risks covered by the policy.” Hartford Cas. Ins. Co. v. Swift Distribution,
11   Inc., 59 Cal. 4th 277, 288 (2014) (internal quotation marks and citation omitted). “The
12   insured has the burden of showing that the claim falls within the scope of coverage and
13   the insurer has the burden of proving that an otherwise covered claim is barred by a
14   policy exclusion.” Davis v. Farmers Ins. Group, 134 Cal. App. 4th 100, 104 (2006).
15         “[O]n a motion for summary judgment regarding its duty to defend, the insurer
16   must be able to negate any potential coverage as a matter of law.” N. Am. Bldg. Maint.,
17   137 Cal. App. 4th at 640. Consistently, the parties bear an asymmetrical burden:
18         To prevail, the insured must prove the existence of a potential for coverage,
           while the insurer must establish the absence of any such potential. In other
19
           words, the insured need only show that the underlying claim may fall within
20         policy coverage; the insurer must prove it cannot. Facts merely tending to
           show that the claim is not covered, or may not be covered, but that are
21
           insufficient to eliminate the possibility that resultant damages (or nature of
22         the action) will fall within the scope of coverage, therefore add no weight to
           the scales. Any seeming disparity in the respective burdens merely reflects
23
           the substantive law.
24
25   Id. at 637-38 (quoting Montrose, 6 Cal. 4th at 300)) (internal quotation marks and
26   brackets omitted). “Any doubt as to whether the facts give rise to a duty to defend is
27   resolved in the insured’s favor.” Horace Mann Ins. Co. v. Barbara B., 4 Cal. 4th 1076,
28   1081 (1993). Accordingly, on a summary judgment motion, the insurer arguing it had no

                                                   4
                                                                                      17cv2493-L-LL
 1   duty to defend “faces an uphill battle from the beginning.” Hudson Ins. Co. v. Colony
 2   Ins. Co., 624 F.3d 1264, 1267 (9th Cir. 2010) (equitable contribution action).
 3         Plaintiff argues that Defendants cannot conclusively establish that all damages
 4   potentially at issue in the construction defect lawsuit fall outside coverage or are
 5   otherwise excluded so as to excuse their duty to defend. Defendants counter by pointing
 6   to an investigation report prepared by Reliance prior to the policy inception date, the
 7   coverage limitations, and an exclusion endorsement in their policies. The facts
 8   underlying these arguments are undisputed, although the parties disagree on their legal
 9   significance.
10         According to the pleadings in the construction defect lawsuit (Pl.'s Ex. 1, 3 (docs.
11   no. 10-5, 10-7)), Nu Flow was a contractor hired to reline and restore the piping system at
12   Lake Park condominiums. The plumbing project covered 506 condominiums in 46
13   buildings. Reliance supplied Nu Flow with "SharkBite" self-sealing coupling fittings for
14   use in the project. The project was completed in January 2009.
15         On August 26, 2009, Reliance received a request for investigation pursuant to the
16   terms of its product warranty. The request concerned "[v]arious SharkBite push fit
17   fittings" used at the Lake Park project, because "[a] leak was reported from this site [and]
18   site investigation identified a number of fittings displaying degradation to the external
19   plastic components . . .." (Pl.'s Ex. 5 (doc. no. 10-9) at 1.) On November 11, 2009,
20   Reliance issued an investigation report ("Report") finding that "degradation to the plastic
21   components had most likely been caused by external attack on the plastic components by
22   corrosive agents." (Id.) The notes of the investigation state that the corrosion of external
23   plastic components was uneven, and that one area showed "water staining on external
24   surfaces of the fitting." (Id. at 2.) The investigator opined that "corrosion had been
25   external and that it was unlikely that the corrosion had been due to leaking from the
26   fitting itself." (Id. at 3; see also id. at 6 ("localised areas of corrosion to the copper pipe
27   indicating that the supply may be corrosive," and "corrosion of the plastic component has
28   in this case been due to external corrosive agents.").)

                                                     5
                                                                                         17cv2493-L-LL
 1           In April 2014, Lake Park sued Nu Flow for property damage caused by leaks
 2   throughout the piping system as well as water and moisture intrusion into the various
 3   structures throughout the project. (Pl.'s Ex. 1 at 3.) Lake Park alleged that the damage
 4   was caused by faulty work as well as use of defective products, and included such
 5   product manufacturers among the Doe Defendants. (Id. at 3, 2.) The complaint states
 6   that the deficiency in the plumbing project was "latent," and "prior to the time when it
 7   was discovered by [Lake Park], it could not have been discovered by the exercise of
 8   reasonable diligence." (Id. at 10.) Lake Park asserted negligence, breach of contract and
 9   product liability claims.
10           On March 16, 2015, Nu Flow cross-claimed against Reliance and Elkhart Products
11   Corporation ("Elkhart") for indemnity, contribution, negligence, breach of warranty and
12   declaratory relief. Nu Flow alleged, among other things, that the property damage to
13   Lake Park was caused by the faulty coupling fittings manufactured by Reliance and
14   Elkhart, and that they "failed within one year of installation." (Pl's Ex. 3 at 3, 8.)
15           On May 28, 2015, Defendants denied Reliance's request for defense and coverage.
16   (Pl.'s Ex. 6 (doc. no. 10-10).) Defendants had issued primary commercial general
17   liability policies with the first policy starting on May 31, 2010. It is undisputed that the
18   relevant provisions of all policies are the same. (See Opp'n at 8, 9.) Defendants contend
19   that denial of defense was justified because the warranty investigation put Reliance on
20   notice in 2009, prior to the inception of Defendants' first policy, of at least one discovered
21   leak and degradation of plastic components of a number of its products. They concluded
22   that by the terms of their policies, the property damage was deemed to occur in 2009, and
23   was therefore not covered.
24           Defendants rely on the policies' insuring agreement, which provides in pertinent
25   part:
26           a.    We will pay those sums that the insured becomes legally obligated to
                   pay as damages because of . . . "property damage" to which this
27
                   insurance applies. We will have the right and duty to defend the
28                 insured against any "suit" seeking those damages. However, we will

                                                    6
                                                                                        17cv2493-L-LL
 1                 have no duty to defend the insured against any "suit" seeking damages
                   for . . . "property damage" to which this insurance does not apply. . . .
 2
 3   (Pl.'s Ex. 9 (doc. no. 10-15) at 29.)
 4           The construction defect complaint alleges that the defective products used by Nu
 5   Flow and manufactured by others, including Reliance, "caused actual damage . . .,
 6   including . . . leaks throughout the piping systems . . . as well as water and moisture
 7   intrusion . . .." (Pl.'s Ex. 1 at 3.) Nu Flow's cross-complaint alleges that such damage
 8   was primarily caused by Reliance and Elkhart. (Pl.'s Ex. 3 at 3.) Accordingly, the claims
 9   alleged against Reliance fall within the coverage provision of the insuring agreement.
10           However, the insuring agreement limits coverage in pertinent part as follows:
11           b.    This insurance applies to . . . "property damage" only if:
12
                   [¶]
13
                   (3)   Prior to the policy period, no insured . . . knew that the . . .
14
                         "property damage" had occurred, in whole or in part. If such . .
15                       . insured . . . knew, prior to the policy period that the . . .
                         "property damage" occurred, then any continuation, change or
16
                         resumption of such . . . "property damage" during or after the
17                       policy period will be deemed to have been known prior to the
                         policy period.
18
19   (Pl.'s Ex. 9 at 29.) The policies further elaborate:
20           d.    ["P]roperty damage" will be deemed to have been known to have
                   occurred at the earliest time when any insured . . . :
21
22                 [¶]
23
                   (3)   Becomes aware by any other means that . . . "property damage"
24                       has occurred or has begun to occur.
25
26   (Id. at 30.) Defendants argue that coverage is precluded by the foregoing limitations
27   because the Report shows that Reliance knew in 2009 that damage had started to occur.
28   /////

                                                   7
                                                                                       17cv2493-L-LL
 1         The Report notes that a leak was reported at Lake Park condominiums and that a
 2   number of coupling fittings were displaying degradation to their external plastic
 3   components. (Pl.'s Ex. 5 at 1.) It concludes that "the degradation to the plastic
 4   components had most likely been caused by external attack on the plastic components by
 5   corrosive agents." (Id.) The attached photos with comments elaborate on the finding that
 6   the corrosive damage was external. (See id. at 2-6.) The investigator was permitted to
 7   perform destructive examination on one of the fittings, and concluded as to that fitting
 8   that "it was unlikely that the corrosion had been due to leaking from the fitting itself."
 9   (Id. at 3.) Water staining was noted "on external surfaces" of another fitting. (Id. at 2.)
10   The investigator did not conclude that any of the fittings were leaking.
11         Defendants' coverage limitations require knowledge that the property damage had
12   occurred, in whole or in part, or that it has begun to occur. (Pl.'s Ex. 9 at 29-30.) The
13   policies define "property damage" as "[p]hysical injury to tangible property . . ..” (Id. at
14   50.) Accordingly, what is necessary is knowledge of damage to Lake Park's property
15   before the policy inception date.
16         "[C]overage exclusions and limitations are strictly construed against the insurer
17   and liberally interpreted in favor of the insured." Meraz v. Farmers Ins. Exch., 92 Cal.
18   App. 4th 321, 324 (2001) (internal quotation marks and citations omitted). Although the
19   Report may have put Reliance on notice of potential for damage, it did not find that
20   Reliance fittings were leaking, and did not mention any actual damage to Lake Park
21   property. The Court therefore cannot conclude that it eliminates all potential for
22   coverage under Defendants' insuring agreement, as required to excuse the duty to defend.
23   See Waller, 11 Cal. 4th at 11.
24         Defendants further argue that the damage to Lake Park property was "continuation,
25   change or resumption" of the damage evidenced in the Report. Although leaky fittings
26   undoubtedly can cause water and moisture intrusion to the surrounding structures, the
27   Report did not find that Reliance fittings were leaking and did not evidence any damage
28   to Lake Park property. In the context of duty to defend, "the insured need only show that

                                                   8
                                                                                       17cv2493-L-LL
 1   the underlying claim may fall within policy coverage; the insurer must prove it cannot."
 2   Atl. Mut. Ins. Co. v. J. Lamb, Inc., 100 Cal. App. 4th 1017, 1038 (2002) (internal
 3   quotation marks and citation omitted, emphasis in original). Defendants' argument,
 4   unsupported by evidence on the issue of "continuation, change or resumption," is not
 5   sufficient to meet their burden to conclusively negate potential for coverage.
 6           Alternatively, Defendants denied coverage based on the "Damage First Occurring
 7   Prior to Policy Period – Exclusion" endorsement. (See Opp'n at 23.) It is not clear
 8   whether Defendants oppose Plaintiff's motion based on this endorsement. (See id.) The
 9   endorsement provides,
10           This insurance does not apply to . . ."property damage" within the "products-
             completed operations hazard" if the . . . damage first occurred prior to the
11
             effective date of this policy.
12
13   (Pl.'s Ex. 9 at 91.) In relevant part,
14           Products-completed operations hazard [i]ncludes all . . . "property damage"
             occurring away from premises you own or rent and arising out of "your
15
             product" . . ..
16
17   (Id. at 49.) Accordingly, the endorsement could potentially exclude from coverage
18   property damage, if the damage first occurred before the effective date of Defendants'
19   policies. As with the coverage limitations, the Report does not provide conclusive
20   evidence that any property damage to Lake Park arose from Reliance fittings or that it
21   occurred prior to the effective date of the policies.2
22   /////
23
24
25
26
     2
27          Because the Court finds that neither the limitations in the insuring agreement nor
     the endorsement negate Defendants' duty to defend, the Court need not decide the issue
28   raised by Plaintiff whether the endorsement conflicts with the insuring agreement.
                                                    9
                                                                                      17cv2493-L-LL
 1   III.   CONCLUSION
 2          For the foregoing reasons, Defendants failed to negate the potential for coverage.
 3   Plaintiff's motion for partial summary judgment is granted. The Court finds that
 4   Defendants owed Reliance a duty to defend.
 5          IT IS SO ORDERED.
 6
 7   Dated: March 29, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  10
                                                                                    17cv2493-L-LL
